
	
		I
		112th CONGRESS
		1st Session
		H. R. 3729
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2011
			Mr. Davis of Kentucky
			 (for himself and Mr. Levin) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permanently
		  extend and expand the charitable deduction for contributions of food
		  inventory.
	
	
		1.Extension and expansion of
			 charitable deduction for contributions of food inventory
			(a)Permanent
			 extensionSubparagraph (C) of section 170(e)(3) of the Internal
			 Revenue Code of 1986 is amended by striking clause (iv).
			(b)Determination of
			 basis for taxpayers other than C corporationsSubparagraph (C) of
			 section 170(e)(3) of such Code, as amended by subsection (a), is amended by
			 adding at the end the following new clause:
				
					(iv)Determination
				of basis for taxpayers other than C corporationsIf a
				taxpayer—
						(I)does not account
				for inventories under section 471, and
						(II)is not required
				to capitalize indirect costs under section 263A,
						the taxpayer
				may elect, solely for purposes of subparagraph (B), to treat the basis of any
				apparently wholesome food as being equal to 25 percent of the fair market value
				of such
				food..
			(c)Determination of
			 fair market valueSubparagraph (C) of section 170(e)(3) of
			 such Code, as amended by subsections (a) and (b), is amended by adding at the
			 end the following new clause:
				
					(v)Determination of
				fair market valueIn the case of any such contribution of
				apparently wholesome food which, solely by reason of internal standards of the
				taxpayer, lack of market, or similar circumstances, or which is produced by the
				taxpayer exclusively for the purposes of transferring the food to an
				organization described in subparagraph (A), cannot or will not be sold, the
				fair market value of such contribution shall be determined—
						(I)without regard to
				such internal standards, such lack of market, such circumstances, or such
				exclusive purpose, and
						(II)by taking into
				account the price at which the same or substantially the same food items (as to
				both type and quality) are sold by the taxpayer at the time of the contribution
				(or, if not so sold at such time, in the recent
				past).
						.
			(d)Limitation
				(1)Increase in
			 percentageClause (ii) of section 170(e)(3)(C) of such Code is
			 amended by striking 10 percent and inserting 15
			 percent.
				(2)Applicability to
			 C corporations
					(A)In
			 generalClause (ii) of section 170(e)(3)(C) of such Code is
			 amended by striking In the case of a taxpayer other than a C
			 corporation, the and inserting The.
					(B)Coordination
			 with limitationParagraph (3) of section 170(b) of such Code is
			 amended to read as follows:
						
							(3)Charitable
				contributions of foodFor
				purposes of paragraph (2)(A)—
								(A)In
				generalAny charitable contribution of food to which subsection
				(e)(3)(C) applies shall be allowed to the extent the aggregate of such
				contributions does not exceed the limitation under subsection
				(e)(3)(C)(ii).
								(B)CarryoverIf
				the aggregate amount of contributions described in subparagraph (A) exceeds
				such limitation, such excess shall be treated (in a manner consistent with the
				rules of subsection (d)) as a charitable contribution to which subparagraph (A)
				applies in each of the 5 succeeding years in order of
				time.
								.
					(e)Effective
			 DatesThe amendments made by this section shall apply to
			 contributions made after the date of the enactment of this Act, in taxable
			 years ending after such date.
			
